Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This amendment has been made solely to correct antecedent basis issues in this patent prosecution highway special application.  For the purposes of compact prosecution, the antecedent basis issues have been corrected in the attached examiner’s amendment.  
The application has been amended as follows: 








In the Claims:
Claim 15, line 6 is amended to read:
receive, from an originator, a digital media file to be distributed;

Claim 16, line 3 is amended to read:
a corresponding copy of the digital media file;

Claim 17,
The method of claim 16, wherein the a corresponding one of the limited number of copies of the encrypted digital media file is not modified when the access rights for the copy of the digital media file are transferred from one user to another user.  

Claim 18,
The method of claim 1, wherein the a corresponding encrypted copy of the digital media file is only active while a user device is actively connected to the server.  

Claim 19,
The method of claim 1, further comprising encoding at least one of the limited number of copies of the encrypted digital media file for sharing over a social networking platform.  

Allowable Subject Matter
Claims 1-4, 6-9, and 15-19 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432